Exhibit 10.9

FIFTH AMENDMENT TO LEASE

 

I. PARTIES AND DATE.

This Fifth Amendment to Lease (the “Amendment”) dated November 21, 2013, is by
and between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and SPECTRUM PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

II. RECITALS.

On January 16, 1997, Landlord and Tenant entered into a lease for space in a
building located at 157 Technology, Irvine, California (“157 Technology
Premises”), which lease was amended by a First Amendment to Lease dated
March 25, 2004 (“First Amendment”), by a Second Amendment to Lease dated
March 7, 2006 (“Second Amendment”), by a Third Amendment to Lease dated
February 12, 2006 (“Third Amendment”), and by a Fourth Amendment to Lease dated
July 29, 2009 (“Fourth Amendment”). The foregoing lease, as so amended is
hereinafter referred to as the “Lease”.

Landlord and Tenant each desire to modify the Lease to add approximately 21,960
rentable square feet of space in a building located at 153 Technology, Suite
100, Irvine, California, which space is more particularly described on EXHIBIT A
attached to this Amendment and herein referred to as the “153 Technology
Premises”, to extend the Term as to the 157 Technology Premises, to adjust the
Basic Rent, and to make such other modifications as are set forth in “III.
MODIFICATIONS” next below.

 

III. MODIFICATIONS.

A. Premises/Building. From and after the “Commencement Date for the 153
Technology Premises” (as hereinafter defined), the 153 Technology Premises
together with the 157 Technology Premises shall collectively constitute the
“Premises” under the Lease. All references to the “Building” in the Lease shall
be amended to refer to the two (2) buildings located at 153 Technology Drive the
(“153 Technology Building”) and at 157 Technology Drive (the “157 Technology
Building”), Irvine, California, either collectively or individually as the
context may reasonably require.

B. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

1. Effective as of the Commencement Date for the 153 Technology Premises, Item 1
shall be deleted in its entirety and substituted therefor shall be the
following:

“1. Premises: The Premises are more particularly described in Section 2.1 of the
Lease.

Address of Buildings: 153 Technology Drive, Suite 100, Irvine, CA

                                     157 Technology Drive, Irvine, CA”

2. Item 4 is hereby amended by adding the following:

“Commencement Date for the 153 Technology Premises” shall mean the earlier of
(a) the date which is twenty (20) calendar days following the date that Landlord
substantially completes the “Tenant Improvements” (as defined in the attached
Work Letter) for the 153 Technology Premises but for minor punch list matters,
and to the extent required, all relevant governmental authorities have approved
the Tenant Improvements for the 153 Technology Premises in accordance with
applicable building codes, as evidenced by the City of Irvine’s issuance of a
temporary or final certificate of occupancy for the 153 Technology Premises, or
(b) the date Tenant acquires possession or commences use of the 153 Technology
Premises for its regular business operations. Within twenty (20) days after
possession of the 153 Technology Premises is tendered to Tenant, the parties
shall memorialize on a form provided by Landlord the actual Commencement Date
for the 153 Technology Premises and the Expiration Date of the Lease. Tenant’s
failure to execute that form shall not affect the validity of Landlord’s
determination of those dates unless Tenant objects in writing to Landlord’s
determination of such dates within such twenty (20) day period. In addition to
the acknowledgments contained in the first sentence of Section 2.2 of the Lease,
Tenant acknowledges that the flooring materials which may be

 

1



--------------------------------------------------------------------------------

installed on the ground floor of the 153 Technology Building may be limited by
the moisture content of the slab and underlying soils. As of the Commencement
Date for the 153 Technology Premises, Tenant shall be conclusively deemed to
have accepted that the 153 Technology Premises is in satisfactory condition and
in conformity with the provisions of the Lease, subject only to those defective
or incomplete portions of the Tenant Improvements for the 153 Technology
Premises, which Tenant shall have itemized on a written punch list and delivered
to Landlord within thirty (30) days after the Commencement Date for the 153
Technology Premises.

Landlord represents and warrants that Blizzard (as defined below) is
contractually obligated to surrender possession of the 153 Technology Premises
on or before February 28, 2014. Landlord will keep Blizzard reasonably apprised
of Blizzard’s surrender of possession of the 153 Technology Premises. If
Blizzard fails to vacate by February 28, 2014, Landlord will keep Tenant
reasonably apprised as to Blizzard’s holdover and Landlord’s efforts to regain
possession of the 153 Technology Premises. Further, notwithstanding anything to
the contrary in this Amendment, if Blizzard has not surrendered possession to
Landlord of the 153 Technology Premises by June 1, 2014, then Tenant may
terminate this Amendment insofar as it pertains to the leasing of the 153
Technology Premises, by irrevocable written notice given to Landlord at any time
thereafter but prior to the actual surrender of possession of the 153 Technology
Premises by Blizzard. In the event of such termination, the “Landlord’s Maximum
Contribution” (as described in Section II of the attached Work Letter) shall be
amended to the amount of One Hundred Seventy-One Thousand Six Hundred Dollars
($171,600).

Landlord warrants to Tenant that the windows and seals, fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and all plumbing,
electrical and life safety systems serving the Building and the 153 Technology
Premises (collectively, the “Building Systems”), and the roof and structural
components of the Building, shall be in good operating condition and in
compliance with current building codes, as of the Commencement Date for the 153
Technology Premises. Notwithstanding the foregoing, Landlord’s warranty shall
not apply to any supplemental HVAC, electrical back-up systems, security systems
and telecommunications equipment (collectively, the “Equipment”) located in the
153 Technology Premises. If Tenant notifies Landlord that the Building Systems
are not in good operating condition within seventy (70) days following the
Commencement Date for the 153 Technology Premises, then Landlord shall, except
as otherwise provided in this Lease, promptly after receipt of such notice from
Tenant setting forth the nature and extent of such noncompliance, rectify same
at Landlord’s sole cost and expense and not as part of the Operating Expenses.
Further, Operating Expenses shall not include any cost incurred by Landlord in
connection with bringing the Common Areas into compliance with the requirements
of the ADA and other applicable law and codes that are in effect as of the date
of the execution of this Amendment, including any penalties or damages incurred
due to such noncompliance.”

3. Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:

“5. Lease Term: The Term of this Lease shall be sixty (60) months following
Commencement Date for the 153 Technology Premises, plus such additional days to
cause the Expiration Date to occur on the final day of the calendar month. The
Term of this Lease for the 153 Technology Premises and the 157 Technology
Premises shall be coterminous.”

4. Item 6 is hereby amended by adding the following:

“Basic Rent for the 153 Technology Premises:

Commencing on the Commencement Date for the 153 Technology Premises, the Basic
Rent for the 153 Technology Premises shall be Twenty One Thousand Five Hundred
Twenty-One Dollars ($21,521.00) per month, based on $.98 per rentable square
foot.

 

2



--------------------------------------------------------------------------------

Commencing on the first anniversary of the Commencement Date for the 153
Technology Premises, the Basic Rent for the 153 Technology Premises shall be
Twenty Two Thousand Three Hundred Ninety-Nine Dollars ($22,399.00) per month,
based on $1.02 per rentable square foot.

Commencing on the second anniversary of the Commencement Date for the 153
Technology Premises, the Basic Rent for the 153 Technology Premises shall be
Twenty Three Thousand Four Hundred Ninety-Seven Dollars ($23,497.00) per month,
based on $1.07 per rentable square foot.

Commencing on the third anniversary of the Commencement Date for the 153
Technology Premises, the Basic Rent for the 153 Technology Premises shall be
Twenty Four Thousand Five Hundred Ninety-Five Dollars ($24,595.00) per month,
based on $1.12 per rentable square foot.

Commencing on the fourth anniversary of the Commencement Date for the 153
Technology Premises, the Basic Rent for the 153 Technology Premises shall be
Twenty Five Thousand Six Hundred Ninety-Three Dollars ($25,693.00) per month,
based on $1.17 per rentable square foot.

Notwithstanding the above schedule of Basic Rent for the 153 Technology Premises
to the contrary, as long as Tenant is not in Default (as defined in
Section 14.1) under the Lease, Tenant shall be entitled to an abatement of 4
full calendar months of Basic Rent for the 153 Technology Premises in the
aggregate amount of $86,084.00 (i.e. $21,521.00 per month) (the “Abated Basic
Rent”) for the initial 4 full calendar months of the Term for the 153 Technology
Premises (the “Abatement Period”). In the event Tenant Defaults at any time
during the Term beyond any applicable “cure” period with the result that
Tenant’s right to possession of the Premises is terminated, then unamortized
Abated Basic Rent to the date of such termination (amortized over the 60 months
of the Term for the 153 Technology Premises) shall immediately become due and
payable. The payment by Tenant of the unamortized Abated Basic Rent in the event
of a Default shall not limit or affect any of Landlord’s other rights, pursuant
to this Lease or at law or in equity. Only Basic Rent for the 153 Technology
Premises shall be abated during the Abatement Period and all other additional
rent and other costs and charges specified in this Lease shall remain as due and
payable pursuant to the provisions of the Lease.

Further notwithstanding the above schedule of Basic Rent for the 153 Technology
Premises to the contrary, in the event that the current tenant occupying the 153
Technology Premises, Blizzard Entertainment, Inc (“Blizzard”), has not
surrendered possession thereof to Landlord by April 16, 2014, then Tenant shall
receive a “day-for-day” credit against Basic Rent for the 153 Technology
Premises first coming due for each such day thereafter (and through and
including April 30, 2014) that possession of the 153 Technology Premises is not
surrendered to Landlord, and (ii) in the event that Blizzard has not surrendered
possession of the 153 Technology Premises to Landlord by May 1, 2014, then
Tenant shall receive two (2) days credit against Basic Rent for the 153
Technology Premises first coming due hereunder for each such day thereafter that
possession of the 153 Technology Premises is not surrendered to Landlord.”

Basic Rent for the 157 Technology Premises:

Commencing July 1, 2015, the Basic Rent for the 157 Technology Premises shall be
Forty Two Thousand Nine Hundred Dollars ($42,900.00) per month, based on $1.25
per rentable square foot.

Commencing July 1, 2016, the Basic Rent for the 157 Technology Premises shall be
Forty Four Thousand Nine Hundred Fifty-Nine Dollars ($44,959.00) per month,
based on $1.31 per rentable square foot.

 

3



--------------------------------------------------------------------------------

Commencing July 1, 2017 and continuing through the Expiration Date, the Basic
Rent for the 157 Technology Premises shall be Forty Seven Thousand Eighteen
Dollars ($47,018.00) per month, based on $1.37 per rentable square foot.”

5. Effective as of the Commencement Date for the 153 Technology Premises, Item 8
shall be deleted in its entirety and substituted therefor shall be the
following:

“8. Floor Area of Premises: Approximately 56,280 rentable square feet, comprised
of the following:

153 Technology Premises – approximately 21,960 rentable square feet (and
containing approximately 19,447 usable square feet)

157 Technology Premises – approximately 34,320 rentable square feet

6. Item 12 is hereby amended by deleting Tenant’s address for notices and
substituted therefor shall be the following

“TENANT

SPECTRUM PHARMACEUTICALS, INC.

157 Technology

Irvine, CA 92618

Attn: Head of Legal Department

With a copy to:

SPECTRUM PHARMACEUTICALS, INC.

157 Technology

Irvine, CA 92618

Attn: Chief Financial Officer”

And with an additional copy sent electronically to:

legal@sppirx.com

7. Effective as of the Commencement Date for the 153 Technology Premises,
Item 14 shall be deleted in its entirety and substituted therefor shall be the
following:

“14. Vehicle Parking Spaces: Two hundred (200)”

C. Right of First Offer. Provided that no Default has occurred and is continuing
beyond any applicable notice or cure periods under any provision of this Lease,
either at the time of the delivery of “Landlord’s Notice” or at the time of the
delivery of “Tenant’s Notice” (as hereinafter defined), Landlord hereby grants
Tenant a continuing right (“First Right”) to lease the space on the second floor
of the 153 Technology Building (the “First Right Space”), in accordance with and
subject to the provisions of this Section; provided that this First Right shall
not be effective until the Commencement Date for the 153 Technology Premises
shall occur and shall thereafter cease to be effective during the final twelve
(12) months of the Term unless and until Tenant exercises its extension option
set forth in Section III.D of this Amendment. Except as otherwise provided
below, prior to leasing the First Right Space, or any portion thereof, to any
other party during the period that this First Right is in effect, Landlord shall
give Tenant written notice (the “Landlord’s Notice”) of the basic economic terms
including but not limited to the Basic Rent, term, operating expense base,
security deposit, and tenant improvement allowance (collectively, the “Economic
Terms”), upon which Landlord is willing to lease such particular First Right
Space to Tenant or to a third party; provided that the Economic Terms shall
exclude brokerage commissions and other Landlord payments that do not directly
inure to the tenant’s benefit. It is understood that should Landlord intend to
lease other office space in addition to the First Right Space as part of a
single transaction, then Landlord’s Notice shall so provide and all such space
shall collectively be subject to the following provisions. Within five
(5) business days after delivery of Landlord’s Notice, Tenant must give Landlord
written notice (the “Tenant’s Notice”) pursuant to which Tenant shall elect to
(i) lease all, but not less than all, of that portion of the First Right Space
specified in Landlord’s notice (the “Designated Space”) upon such Economic Terms
and the same non-Economic Terms as set forth in this Lease; (ii) refuse to lease
the Designated Space, specifying that such refusal is not based

 

4



--------------------------------------------------------------------------------

upon the Economic Terms, but upon Tenant’s lack of need for the Designated
Space, in which event Landlord may lease the Designated Space upon any terms it
deems appropriate; or (iii) refuse to lease the Designated Space, specifying
that such refusal is based upon said Economic Terms, in which event Tenant shall
also specify revised Economic Terms upon which Tenant shall be willing to lease
the Designated Space. In the event that Tenant does not so respond in writing to
Landlord’s Notice within said period, Tenant shall be deemed to have elected
clause (ii) above. Any Tenant’s Notice electing either clause (i) or clause
(iii) above shall be accompanied by Tenant’s then current annual financial
statements, inclusive of Tenant’s most current balance sheet. In the event
Tenant’s Notice elects clause (iii) above, Landlord may elect to either
(x) lease the Designated Space to Tenant upon such revised Economic Terms and
the same other non-Economic Terms as set forth in this Lease, or (y) lease the
Designated Space to any third party upon Economic Terms which are not more
favorable to such party than those Economic Terms proposed by Tenant. Should
Landlord so elect to lease the Designated Space to Tenant, then Landlord shall
promptly prepare and deliver to Tenant an amendment to this Lease consistent
with the foregoing, and only if Tenant and Landlord fail to execute and deliver
to each other an amendment within sixty (60) days, may Landlord pursue a lease
of such space to a third party. Tenant’s failure to timely return the amendment
shall entitle Landlord to specifically enforce Tenant’s commitment to lease the
Designated Space and/or to pursue any other available legal remedy. In the event
that Landlord leases the First Right Space, or any portion thereof, to a third
party in accordance with the provisions of this Section, and during the
effective period of this First Right the First Right Space, or any portion
thereof, shall again become available for reletting, then prior to Landlord
entering into any such new lease with a third party for the First Right Space,
Landlord shall repeat the procedures specified above in this Section.
Notwithstanding the foregoing, it is understood that Tenant’s First Right shall
be subject and subordinate to any extension or expansion rights previously
granted by Landlord to any third party tenant in the Project, as well as to any
such rights which may hereafter be granted by Landlord to any third party tenant
hereafter occupying the First Right Space or any portion thereof; and Landlord
shall in no event be obligated to initiate this First Right prior to leasing any
portion of the First Right Space to the then-current occupant thereof. Tenant’s
rights under this Section shall belong solely to Spectrum Pharmaceuticals, Inc.,
a Delaware corporation or any transferee by virtue of a Permitted Transfer, and
any other attempted assignment or transfer of such rights shall be void and of
no force and effect.

D. Right to Extend the Lease. The provisions of Section 3.1(b) of the Lease
entitled “Right to Extend this Lease,” as amended by Section III.B in the First
Amendment and Section III.B of the Fourth Amendment, are hereby deleted in their
entirety, and substituted therefor shall be the following:

“(b) Provided that Tenant is not in default under any provision of this Lease,
either at the time of exercise of the extension right granted herein or at the
time of the commencement of such extension, and provided further that Tenant is
occupying more than fifty percent (50%) of the floor area of the Premises and/or
has not assigned its interest in this Lease (other than to any transferee by
virtue of a Permitted Transfer), Tenant shall have one (1) option to extend the
Term of this Lease for a period of sixty (60) months. Tenant may exercise its
right to extend (i) as to the entire Premises, or (ii) as to only the 157
Technology Premises. Tenant shall exercise its right to extend the Term by and
only by delivering to Landlord, not less than nine (9) months or more than
twelve (12) months prior to the Expiration Date of the Term, Tenant’s
irrevocable written notice of its commitment to extend the (the “Commitment
Notice”). The Commitment Notice shall irrevocably specify whether Tenant’s
exercise is as to the entire Premises or as to the 157 Technology Premises only,
and in the absence of such specification, the exercise shall be deemed to be as
to the entire Premises. The Basic Rent payable under the Lease during any
extension of the Term shall be at be fair market rental, including subsequent
adjustments, for comparable office/research and development space being leased
by Landlord in the Irvine Spectrum area. In the event that the parties are not
able to agree on the fair market rental within one hundred twenty (120) days
prior to the Expiration Date of the Term, then either party may elect, by
written notice to the other party, to cause said rental including subsequent
adjustments, to be determined by appraisal as follows.

Within ten (10) days following receipt of such appraisal election, the parties
shall attempt to agree on an appraiser to determine the fair market rental. If
the parties are unable to agree in that time, then each party shall designate an
appraiser within twenty (20) days thereafter. Should either party fail to so
designate an appraiser within that time, then the single appraiser designated by
the other party shall determine the fair rental value. Should each of the
parties timely designate an appraiser, then the two (2) appraisers so designated
shall appoint a third appraiser who shall, acting alone, determine the fair
rental value of the Premises. Any appraiser designated hereunder shall have an
M.A.I. certification with not less than ten (10) years’ experience in the
valuation of commercial industrial building in Orange County, California.

 

5



--------------------------------------------------------------------------------

Within thirty (30) days following the selection of the appraiser, such appraiser
shall determine the fair market rental value, including subsequent adjustments
of the Premises. In determining such value, the appraiser shall first consider
rental comparables for the Project taking into account size of the Lease, the
length of the renewal term, market escalations, rent abatement and other
economic concessions then being granted for lease renewals, appropriate
adjustments for additional rent obligations and the credit of Tenant, provided
that if adequate comparables do not exist then the appraiser may consider
transactions involving similarly improved space in the Irvine Spectrum
sub-market with the appropriate adjustments for differences in location and
quality of project taking into account size of the Lease, the length of the
renewal term, market escalations, rent abatement and other economic concessions
then being granted for lease renewals, appropriate adjustments for additional
rent obligations and the credit of Tenant. In no event shall the appraiser
attribute factors for brokerage commissions to reduce said fair market rental.
The fees of the appraiser(s) shall be shared equally by both parties.

Within twenty (20) days after the determination of the fair market rental,
Landlord shall prepare a reasonably appropriate amendment to this Lease for the
extension period and Tenant shall execute and return same to Landlord within
thirty (30) days. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.

If Tenant fails to timely exercise the extension rights created by this
Section 3.1(b) within the time period set forth in the initial paragraph of this
Section 3.1(b), then Tenant’s right to extend the Term shall be extinguished and
the Lease shall automatically terminate as of the expiration date of the Term,
without extension and without liability to Landlord. Excepting any Permitted
Transfer, any attempt to assign or transfer any right or interest created by
this paragraph shall be void from its inception. Tenant shall have no other
right to extend the Term beyond the sixty (60) month extension created by this
paragraph.”

E. Operating Expenses. Effective as of the Commencement Date for the 153
Technology Premises, the provisions of Section 4.2 of the Lease shall be amended
to provide that Tenant shall pay “Tenant’s Share” of all Operating Expenses. As
used herein, “Tenant’s Share” shall mean 100% of the Operating Expenses
reasonably determined by Landlord to benefit or relate substantially to the 157
Technology Building, plus that portion of any Operating Expenses which is
determined by multiplying the cost of such item by one of the following
fractions: (i) for Operating Expenses reasonably determined by Landlord to
benefit or relate substantially to the 153 Technology Building, a fraction the
numerator of which is the rentable square footage of the 153 Technology Premises
and the denominator of which is the 153 Technology Building, and (ii) for
Operating Expenses reasonably determined by Landlord to benefit or relate
substantially to the some or all of the buildings in the entire Project rather
than a specific building thereof, a fraction the numerator of which is the
rentable square footage of the entire Premises and the denominator of which is
the rentable square footage of some or all of the buildings in the Project.

F. Signage. The first and second sentences of Section 5.2 of the Lease, as
amended by the Second, Third and Fourth Amendments, are hereby deleted in their
entirety, and substituted therefor with the following:

“Provided Tenant continues to lease at least 50% of the rentable square footage
of the 153 Technology Premises, Tenant shall have the right to one (1) position
on the monument sign at the front entrance to the 153 Technology Premises and
one (1) “eye-brow” sign on the 153 Technology Building for Tenant’s name and
graphics in locations designated by Landlord, subject to Landlord’s right of
prior approval, which approval shall not be unreasonably withheld conditioned or
delayed, provided that such exterior signage is in compliance with the Signage
Criteria (defined below). Provided Tenant continues to lease at least 70% of the
rentable square footage of the 157 Technology Premises (but without
consideration to how much space it occupies within the 157 Technology Premises),
Tenant shall have the right to maintain its two (2) exterior “building top”
signs and one (1) exterior “eye-brow” sign on the 157 Building. Except for the
exterior signage rights provided in the foregoing, Tenant shall have no right to
maintain signs in any location in, on or about the Buildings or the Project and
shall not place or erect any signs, displays or other advertising materials that
are visible from the exterior of the Buildings (provided that any signs wholly
within the Premises which are not intended to be visible from the exterior of
the Buildings shall not be a violation of the foregoing provisions).”

 

6



--------------------------------------------------------------------------------

G. Hazardous Materials. Not by way of limitation of the obligations of the
parties in Section 5.3 of the Lease, the parties confirm and agree that:
(i) Landlord’s obligations in Section 5.3 (g) of the Lease shall be applicable
and binding with respect to Tenant’s lease of the 153 Technology Premises,
including without limitation, Landlord’s warranty to “Landlord’s knowledge” (as
therein defined) which shall be applicable as of the Commencement Date for the
153 Technology Premises, and (ii) Landlord’s obligations in Section 5.3(h) of
the Lease shall be applicable and binding with respect to Tenant’s leasing of
the 153 Technology Premises.

H. Parking. The first sentence of Section 6.4 of the Lease is hereby deleted and
substituted therefor shall be the following:

“Tenant shall be entitled to the number of vehicle parking spaces set forth in
Section III.B.6 of this Amendment on those portions of the Common Areas
designated by Landlord for parking. Said parking shall be unreserved and
unassigned, except that (i) three (3) of the spaces shall continue to be marked
as “visitor” spaces,(ii) two (2) of said spaces shall continue to be marked as
VIP spaces and (iii) an additional five (5) of said spaces shall be marked as
“reserved” for Tenant, all of the spaces described in the foregoing Subsections
(i), (ii), and (iii) to be located within the location generally depicted by
“cross-hatching” in Exhibit B attached to this Amendment or in such other
location(s) as may be reasonably agreed upon by the parties.”

I. Communications Equipment. Landlord hereby grants to Tenant a non-exclusive
license (the “License”) to install, maintain and operate on the roof of the 153
Technology Building a single antenna or satellite dish not exceeding forty-eight
inches (48”) in height or thirty-six inches (36”) in diameter (the “Antenna”) in
accordance with and subject to the terms and conditions set forth below. The
Antenna shall be installed at a location designated by Landlord and reasonably
acceptable to Tenant (“Licensed Area”). The Licensed Area shall be considered to
be a part of the 153 Technology Premises for all purposes under the Lease, and
except as otherwise expressly provided in this Section all provisions applicable
to the use of the 153 Technology Premises under the Lease shall apply to the
Licensed Area and its use by Tenant.

(1) The Term of the License shall be coterminous with the Lease;

(2) Tenant shall not be obligated to pay any license fee for the use of the
Licensed Area pursuant to this Section during the Term of the Lease.

(3) Tenant shall use the Licensed Area only for the installation, operation,
repair, replacement and maintenance of the Antenna and the necessary mechanical
and electrical equipment to service said Antenna and for no other use or
purpose. The installation of the Antenna and all equipment and facilities
related thereto, including any required screening for the Antenna and any
required conduit from the 153 Technology Premises to the Antenna, shall be
deemed to constitute an Alteration subject to the provisions of Section 7.3 of
the Lease, provided that Landlord shall not unreasonably withhold its approval
of the same. Landlord may require appropriate screening for the Antenna as a
condition of Landlord’s approval of the installation of the Antenna. Tenant may
have access to the Licensed Area for such uses during normal business hours and
at times upon reasonably prior notice to Landlord and shall reimburse Landlord
for any reasonably out-of-pocket expenses incurred by Landlord in connection
therewith;

(4) The Antenna shall be used only for Tenant’s use; it shall not be used for
purposes of providing telecommunications or other communications transmitting or
receiving services to the public (other than in connection with the conduct of
Tenant’s business) or to any third parties;

(5) Landlord reserves the right upon reasonable prior written notice to Tenant
to require the removal of the Antenna should Landlord reasonably determine that
its presence results in material damage to the Building unless Tenant makes
satisfactory arrangements to protect Landlord therefrom;

(6) Tenant shall require its employees, when using the Licensed Area, to stay
within the immediate vicinity thereof. In addition, in the event any
communications system or broadcast or receiving facilities are operating in the
area, Tenant shall at all times during the term of the License conduct its
operations so as to ensure that such system or facilities shall not be subjected
to harmful interference as a result of such operations by Tenant. Upon
notification from Landlord of any such interference, Tenant agrees to
immediately take the necessary steps to correct or substantially mitigate such
situation.

 

7



--------------------------------------------------------------------------------

(7) During the term of the License, Tenant shall comply with any standards
promulgated by applicable governmental authorities or otherwise reasonably
established by Landlord regarding the generation of electromagnetic fields.
Should Landlord determine in good faith at any time that the Antenna poses a
health or safety hazard to occupants of the 153 Technology Building, Landlord
may require Tenant to make arrangements satisfactory to Landlord to mitigate
such hazard or, if Tenant either fails or is unable to make such satisfactory
arrangements, to remove the Antenna. Any claim or liability resulting from the
use of the Antenna or the Licensed Area shall be subject to the indemnification
provisions of this Lease applicable to Tenant’s use of the 153 Technology
Premises;

(8) During the term of the License, Tenant shall pay all taxes attributable to
the Antenna and other equipment owned and installed by Tenant, and Tenant shall
assure and provide Landlord with evidence that the Licensed Area and Tenant’s
use thereof are subject to the insurance coverages otherwise required to be
maintained by Tenant as to the Premises pursuant to Exhibit D of the Lease;

(9) Upon the expiration or sooner termination of the Lease, Tenant shall remove
the Antenna and all related equipment and facilities, including any conduit from
the Premises to the Antenna, from the Licensed Area and any other portions of
the Building within or upon which the same may be installed, and shall restore
the Licensed Area and all other areas affected by such removal to their original
condition (or as close thereto as is reasonably practicable), reasonable wear
and tear excepted, all at its sole cost and expense; and

(10) Tenant’s rights under this Section belong solely to Spectrum
Pharmaceuticals, Inc., a Delaware corporation, and any Permitted Transferee; any
other attempted assignment or transfer of such rights shall be void and of no
force and effect.

J. Moving Allowance. Landlord shall reimburse to Tenant an amount not to exceed
Sixty-Five Thousand Eight Hundred Eighty Dollars ($65,880.00) for the “out of
pocket” expenses reasonably incurred by Tenant in connection with Tenant’s move
to the 153 Technology Premises (the “Moving Allowance”), which expenses shall
include, without limitation, purchase and relocation of furniture, fixtures and
equipment (“FF&E”) and moving and purchase or relocation of telecommunications
and cabling equipment incurred by Tenant in connection with its expansion into
the 153 Technology Premises. Landlord shall reimburse Tenant for such expenses
up to the amount of the Moving Allowance within thirty (30) days following
receipt from Tenant of invoices or other reasonably detailed evidence of
Tenant’s expenditure of such expenses, provided, however, that Landlord shall
have no obligation to fund any portion of the Moving Allowance for invoices or
other requests for reimbursement received after December 31, 2014.

K. Cabling. Landlord will request that Blizzard leave its current cabling
serving the 153 Technology Premises in place for Tenant’s use, without
representation or warranty by Landlord whatsoever with respect thereto.

Further, Landlord shall provide Tenant access, to the extent available and
co-equal to the rights of other tenants of the Project to use same, to an
intra-Project conduit between the 153 Technology Premises and the 157 Technology
Premises at no charge.

L. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize the following parties as the brokers who negotiated this
Amendment, and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) and Cushman & Wakefield
(“Tenant’s Broker”). It is understood and agreed that Landlord’s Broker
represents only Landlord in connection with the execution of this Amendment and
that Tenant’s Broker represents only Tenant. The warranty and indemnity
provisions of Article XVIII of the Lease, as amended hereby, shall be binding
and enforceable in connection with the negotiation of this Amendment.

M. Restoration. Notwithstanding anything to the contrary contained in Sections
7.3 and/or 15.3 of the Lease, the parties confirm and agree that no alterations,
fixtures (excluding movable trade fixtures), additions or improvements installed
or constructed by Tenant in the 157 Technology Premises as of the date of this
Amendment shall be required to be removed by Tenant at the Expiration Date or
sooner termination of the Term of the Lease.

N. Tenant Improvements. Landlord hereby agrees to complete the Tenant
Improvements for the 153 Technology Premises in accordance with the provisions
of Exhibit X, Work Letter, attached hereto.

 

8



--------------------------------------------------------------------------------

IV. GENERAL.

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:

 

THE IRVINE COMPANY LLC

a Delaware limited liability company

   

TENANT:

 

SPECTRUM PHARMACEUTICALS, INC.

a Delaware corporation

By:  

/s/ Steven M. Case

    By:  

/s/ Ken Keller

 

Steven M. Case, Executive

Vice President, Office Properties

     

Ken Keller, Executive Vice President

and Chief Operating Officer

By:  

/s/ Michael T. Bennett

    By:  

/s/ Brett L. Scott

 

Michael T. Bennett, Senior Vice

President, Operations, Office Properties

     

Brett L. Scott, Senior Vice President,

Finance

 

9



--------------------------------------------------------------------------------

EXHIBIT A

153 Technology, Suite 100

 

LOGO [g640093g86m48.jpg]



--------------------------------------------------------------------------------

Exhibit B

 

LOGO [g640093g97m74.jpg]



--------------------------------------------------------------------------------

EXHIBIT X

WORK LETTER

DOLLAR ALLOWANCE

The tenant improvement work to be contracted for by Landlord hereunder (“Tenant
Improvement Work”) shall consist of the design and construction of all tenant
improvements (“Tenant Improvements”), including work in place as of the date
hereof, required for the 153 Technology Premises pursuant to the approved final
Working Drawings and Specifications (as hereinafter defined). All of the Tenant
Improvement Work shall be performed by a contractor selected by Landlord and in
accordance with the procedures and requirements set forth below.

 

I. ARCHITECTURAL AND CONSTRUCTION PROCEDURES.

 

  A. Prior to the date of this Lease, Tenant and Landlord have approved both
(i) a preliminary pricing plan issued for pricing on October 18, 2013 (the
“Preliminary Plan”) prepared by H.Hendy& Associates (“Landlord’s Architect”),
and (ii) an estimate of the cost to complete the Tenant Improvements in
accordance with the Preliminary Plan dated October 24, 2013(“Preliminary Cost
Estimate”), which Preliminary Cost Estimate is based upon estimated costs
provided by Landlord’s contractor. To the extent applicable or not otherwise
specified in the Preliminary Plan to the contrary, the buildout of the Tenant
Improvements shall include Landlord’s building standard tenant improvements,
materials and specifications for the Project as set forth in Schedule I attached
hereto (“Building Standard Improvements”), except for changes and additions
specifically requested by Tenant and approved by Landlord in writing (any such
addition or variation from the Standard Improvements shall be referred to herein
as a (“Non-Standard Improvement”). Landlord acknowledges and agrees that the
Preliminary Plan does not specify any Non-Standard Improvements.

 

  B. Within 5 business days following Landlord’s or Landlord’s Architect’s
request, Tenant shall provide in writing to Landlord or Landlord’s architect all
specifications and information requested by Landlord for the preparation of
final construction documents and costing, including without limitation Tenant’s
final selection of paint and floor finishes, complete specifications and
locations (including electrical, load and HVAC requirements) of Tenant’s
equipment, and details of all Non-Standard Improvements (as defined above) which
have been approved by Landlord as part of the Preliminary Plan (collectively,
“Programming Information”). Tenant’s failure to timely provide the Programming
Information shall constitute a Tenant Delay for purposes hereof. Tenant
understands that final construction documents for the Tenant Improvements shall
be predicated on the Programming Information, and accordingly that such
information must be accurate and complete and that any defects or problems due
to incomplete or inaccurate Programming Information shall be the responsibility
of the Tenant and that the Landlord shall have no obligation or liability for
such defects or problems arising from any incomplete or inaccurate Programming
Information. Any delays in the completion of the Tenant Improvements due to
incomplete or inaccurate Programming Information shall constitute a Tenant
Delay.

 

  C. Promptly following delivery of the Programming Information, Landlord’s
Architect and engineers shall prepare and deliver to Tenant working drawings and
specifications (“Working Drawings and Specifications”), and Landlord’s
contractor shall prepare a final construction cost estimate (“Final Cost
Estimate”) for the Tenant Improvements in conformity with the Working Drawings
and Specifications. The Final Cost Estimate shall be based on competitive bids
obtained from at least three (3) separate bids for each of the major trades.
Tenant shall have five (5) business days after the receipt thereof to approve or
disapprove the Working Drawings and Specifications and the Final Cost Estimate.
Tenant shall not unreasonably withhold or delay its approval, and any
disapproval or requested modification shall be limited to items not consistent
with the approved Preliminary Plan or Preliminary Cost Estimate. Should Tenant
disapprove the Working Drawings and Specifications or the Final Cost Estimate,
such disapproval shall be accompanied by specific reasons for disapproval and a
detailed list of requested revisions. Any revision requested by Tenant and
accepted by Landlord, shall be incorporated into a revised set of Working
Drawings and Specifications and the Final Cost Estimate, and Tenant shall
approve same in writing within five (5) days of receipt without further
revision.

 

  D.

In the event that Tenant requests in writing a revision to the Working Drawings
and Specifications (“Change”), and Landlord so approves such Change as provided
in the Section next below, Landlord shall advise Tenant by written change order
as soon as is practical of any increase in the Completion Cost such Change would
cause. If the request for such Change occurs before construction of the Tenant
Improvements commences, then Tenant shall approve or disapprove such change
order, if any, in writing within four (4) business days following Tenant’s
receipt of such change order. If the request for such Change occurs after
construction of the Tenant Improvements commences, then Tenant shall approve or
disapprove such change order in writing within three (3) business days following
Tenant’s receipt of such change order. If Tenant approves any such change order,
Tenant’s payment of such increase shall be paid within 10 days after delivery of
invoices for same; provided, however, that the Tenant Contribution must in any
event be paid in full prior to Tenant’s commencing occupancy of the 153
Technology Premises. If Tenant disapproves any such change order, Tenant shall
nonetheless be responsible for the reasonable architectural and/or planning fees
incurred in

 

2



--------------------------------------------------------------------------------

  preparing such change order. Landlord shall have no obligation to interrupt or
modify the Tenant Improvement Work pending Tenant’s approval of a change order,
but if Tenant fails to timely approve a change order, Landlord may (but shall
not be required to) upon at least two (2) business days’ notice to Tenant, which
notice shall be the same notice contemplated by Section I.F below, suspend the
applicable Tenant Improvement Work, in which event any related critical path
delays because of such suspension shall constitute Tenant Delays hereunder.

 

  E. Landlord agrees that it shall not unreasonably withhold, condition or delay
its consent to Tenant’s requested Changes, provided that such consent may be
withheld in all events if the requested Change (i) is of a substantially lesser
quality than the Tenant Improvements previously approved by Landlord, (ii) fails
to conform to applicable governmental requirements, (iii) would result in the
153 Technology Premises requiring building services beyond the level normally
provided to other tenants, (iv) would delay construction of the Tenant
Improvements and Tenant declines to accept such delay in writing as a Tenant
Delay, (v) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (vi) would have an
adverse aesthetic impact visible from the exterior of the 153 Technology
Premises or would cause additional material expenses to Landlord in reletting
the 153 Technology Premises.

 

  F. Notwithstanding any provision in the Lease to the contrary, and not by way
of limitation of any other rights or remedies of Landlord, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails
otherwise to approve or reasonably disapprove any submittal within the time
period specified herein for such response (or if no time period is so specified,
within five (5) business days following Tenant’s receipt thereof), fails to
provide all of the Programming Information requested by Landlord, fails to
approve in writing the Working Drawings and Specifications or the Final Cost
Estimate within the time periods provided herein, fails to timely deliver the
Tenant’s Contribution as required hereunder, requests any Changes, furnishes
inaccurate or erroneous Programming Information, specifications or other
information, or otherwise delays in any manner the completion of the Tenant
Improvements (including without limitation by specifying materials that are not
readily available) or the issuance of an occupancy certificate (any of the
foregoing being referred to in this Lease as a “Tenant Delay”), then Tenant
shall bear any resulting additional construction cost or other expenses, and the
Commencement Date for the 153 Technology Premises shall be deemed to have
occurred for all purposes, including without limitation Tenant’s obligation to
pay rent, as of the date Landlord reasonably determines that it would have been
able to deliver the 153 Technology Premises to Tenant but for the collective
Tenant Delays. Notwithstanding anything to the contrary in the foregoing, no
Tenant Delay shall occur unless and until Landlord gives to Tenant written
notice that a Tenant Delay will commence to accrue if Tenant fails to make a
decision or take an action within two (2) business days thereafter, and Tenant
fails to make the required decision or take the required action within said two
(2) business days. Should Landlord determine that the Commencement Date for the
153 Technology Premises should be advanced in accordance with the foregoing, it
shall so notify Tenant in writing. Landlord’s determination shall be conclusive
unless Tenant notifies Landlord in writing, within fifteen (15) days thereafter,
of Tenant’s election to contest same by arbitration pursuant to Paragraph III
below. Pending the outcome of such arbitration proceedings, Tenant shall make
timely payment of all rent due under this Lease based upon the Commencement Date
for the 153 Technology Premises set forth in the aforesaid notice from Landlord
(other than any amount Tenant is contesting).

 

  G. All of the Tenant Improvements shall become the property of Landlord and
shall be surrendered with the 153 Technology Premises at the expiration or
sooner termination of this Lease, except that Landlord shall have the right, by
notice to Tenant given at the time of Landlord’s approval of Working Drawings
and Specifications and any Change, to require Tenant either to remove all or any
of the Tenant Improvements approved in the Working Drawings and Specifications
(except as to any Tenant Improvements shown on the approved Preliminary Plan) or
by way of such Change, to repair any damage to the 153 Technology Premises or
the Common Areas arising from such removal, and to replace any Non-Standard
Improvements so approved with the applicable Standard Improvement, or to
reimburse Landlord for the reasonable cost of such removal, repair and
replacement upon demand. Any such removals, repairs and replacements by Tenant
shall be completed by the Expiration Date or sooner termination of this Lease.
Landlord confirms and agrees, however, that no such removal or replacement shall
be required for any of the Tenant Improvements shown on the approved Preliminary
Plan.

 

  H. Tenant hereby designates Rick Nichols (“Tenant’s Construction
Representative”), Telephone No. (949) 788-6700, Email:
richard.nichols@sppirx.com, as its representative and agent for all matters
related to the Tenant Improvement Work, including but not by way of limitation,
for purposes of receiving notices, approving submittals and issuing requests for
Changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given directly by Tenant. Any notices
required to be delivered to Tenant by the terms of this Work Letter may be sent
to Tenant’s Construction Representative at the email address herein provided.
The foregoing authorization is intended to provide assurance to Landlord that it
may rely upon the directives and decision making of the Tenant’s Construction
Representative with respect to the Tenant Improvement Work and is not intended
to limit or reduce Landlord’s right to reasonably rely upon any decisions or
directives given by other officers or representatives of Tenant. Tenant may
amend the designation of its Tenant’s Construction Representative(s) at any time
upon delivery of written notice to Landlord.

 

3



--------------------------------------------------------------------------------

  I. Landlord hereby designates Michael Johnston (“Landlord’s Construction
Representative”), Telephone No. (949) 720-4367, Email:
mjohnston@irvinecompany.com, as its representative and agent for all matters
related to the Tenant Improvement Work, including but not by way of limitation,
for purposes of receiving notices, approving submittals and issuing requests for
Changes, and Tenant shall be entitled to rely upon authorizations and directives
of such person(s) as if given directly by Landlord. Any notices required to be
delivered to Landlord by the terms of this Work Letter may be sent to Landlord’s
Construction Representative at the email address herein provided. The foregoing
authorization is intended to provide assurance to Tenant that it may rely upon
the directives and decision making of the Landlord’s Construction Representative
with respect to the Tenant Improvement Work and is not intended to limit or
reduce Tenant’s right to reasonably rely upon any decisions or directives given
by other officers or representatives of Landlord. Landlord may amend the
designation of its Landlord’s Construction Representative(s) at any time upon
delivery of written notice to Tenant.

 

II. COST OF TENANT IMPROVEMENTS

 

  A. Landlord shall complete, or cause to be completed, the Tenant Improvements,
at the construction cost shown in the Final Cost Estimate (subject to increases
for Landlord approved Changes and as otherwise provided in this Work Letter), in
accordance with final Working Drawings and Specifications approved by both
Landlord and Tenant.

 

  B. Landlord shall pay up to Seven Hundred Sixteen Thousand One Hundred Sixteen
Dollars (i.e., $171,600 + 544,516 = $716,116) (“Landlord’s Maximum
Contribution”) of the final “Completion Cost” (as defined below). Tenant
acknowledges that the Landlord’s Maximum Contribution is intended only as the
maximum amount Landlord will pay toward approved Tenant Improvements, and not by
way of limitation, any partitions, modular office stations, fixtures, cabling,
furniture and equipment requested by Tenant are in no event subject to payment
as part of Landlord’s Contribution other than as described below. In the event
the sum of the cost of the Completion Cost of the Tenant Improvement Work is
less than the Landlord’s Maximum Contribution, Landlord’s actual contribution
toward the Completion Cost (“Landlord’s Contribution”) shall equal such lesser
amount, and Tenant shall have no right to receive any credit, refund or
allowance of any kind for any unused portion of the Landlord’s Maximum
Contribution. Notwithstanding anything to the contrary, however, in this Section
II.B: (i) Tenant may utilize a portion of the Landlord’s Maximum Contribution,
not to exceed the amount of One Hundred Ninety-Four Thousand Four Hundred
Seventy Dollars ($194,470.00) (i.e., based on $10.00 per usable square foot of
the 153 Technology Premises) towards Tenant’s cost of purchasing and/or
installing cabling, furniture, signage, architectural fees, and any other moving
expenses for Tenant’s expansion into the 153 Technology Premises, and
(ii) Landlord’s Maximum Contribution may be utilized, at Tenant’s election,
either towards the Completion Cost of the Tenant Improvements for the 153
Technology Premises as provided in this Work Letter or for improvements to the
157 Technology Premises reasonably acceptable to Landlord, provided however,
that the Tenant Improvements and/or the improvements for the 157 Technology
Premises shall be substantially completed no later than June 30, 2015 to be
eligible for funding by Landlord, and that Landlord shall not be obligated to
fund any portion of the Landlord’s Maximum Contribution towards the Tenant
Improvements or other improvements completed after such date.

 

  C. If Tenant fails to provide to Landlord corrected Programming Information
with two (2) business days after Landlord gives to Tenant written notice that
such Programming Information is needed, then Tenant shall pay any costs due to
inaccurate or incompletely Programming Information and the amount, if any, by
which aggregate Completion Cost for the Tenant Improvement Work exceeds the
Landlord’s Maximum Contribution. The amounts to be paid by Tenant for the Tenant
Improvements pursuant to this Section II.C are sometimes cumulatively referred
to herein as the “Tenant’s Contribution”.

 

  D. The “Completion Cost” shall mean all costs of Landlord in completing the
Tenant Improvements in accordance with the approved Working Drawings and
Specifications and with any approved Changes thereto, including but not limited
to the following costs: (i) payments made to architects, engineers, contractors,
subcontractors and other third party consultants in the performance of the work,
(ii) salaries and fringe benefits of persons, if any, in the direct employment
of Landlord performing any part of the construction work, (iii) permit fees and
other sums paid to governmental agencies, and (iv) costs of all materials
incorporated into the work or used in connection with the work. Unless expressly
authorized in writing by Landlord, the Completion Cost shall not include (and no
portion of the Landlord’s Contribution shall be paid for) any costs incurred by
Tenant, including without limitation, any costs for space planners, managers,
advisors or consultants retained by Tenant (other than such costs not to exceed
$2.00 per usable square foot in connection with the planning of Tenant’s lab
space). Landlord represents and warrants that no construction management or
review fees and/or charges shall be charged to Tenant in connection with the
Tenant Improvements.

 

  E.

Tenant shall pay to Landlord the amount of the Tenant’s Contribution set forth
in the Final Cost Estimate (once approved by Tenant) as follows: (i) fifty
percent (50%) of the Tenant’s

 

4



--------------------------------------------------------------------------------

  Contribution prior to the commencement of construction of the Tenant
Improvements, (ii) fifty percent (50%) of the Tenant’s Contribution not later
than thirty (30) days following the commencement of the construction of the
Tenant Improvements. Following completion of the Tenant Improvements Work,
Tenant shall pay (or be refunded) any different between the estimated and the
actual amount of the Tenant’s Contribution towards the Completion Cost, which
difference shall be calculated by first applying Landlord’s Contribution, in
full, to the actual amount of the final Completion Cost. If the actual
Completion Cost of the Tenant Improvements is greater than the Final Cost
Estimate because of Changes, modifications or extras not reflected on the
approved Working Drawings and Specifications, or because of Tenant Delays, then
Tenant shall pay all such additional costs within ten (10) days after written
demand for same. The balance of any sums not otherwise paid by Tenant shall be
due and payable on or before the Commencement Date for the 153 Technology
Premises. If Tenant defaults in the payment of any sums due under this Work
Letter, Landlord shall (in addition to all other remedies) have the same rights
as in the case of Tenant’s failure to pay rent under the Lease, including,
without limitation, the right to terminate this Lease and recover damages from
Tenant and/or to charge a late payment fee and to collect interest on delinquent
payments, and Landlord may (but shall not be required to) suspend the Tenant
Improvement Work following such default, in which event any delays because of
such suspension shall constitute Tenant Delays hereunder.

 

  F. Landlord shall obtain a commercially reasonable warranty from its general
contractor covering any defects in the workmanship and materials of the Tenant
Improvement Work for a period of one year following completion thereof, and
shall use commercially reasonable efforts to enforce said warranty in favor of
Tenant. Specifically excluded from this warranty shall be appliances
(dishwashers, refrigerators, ice makers etc.) purchased on behalf of Tenant,
and any appliance warranties will remain solely between Tenant and the appliance
manufacturer.

 

III. DISPUTE RESOLUTION

 

  A. All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Orange County, California,
unless the parties mutually agree otherwise. Within ten (10) business days
following submission to JAMS, JAMS shall designate three (3) arbitrators and
each party may, within five (5) business days thereafter, veto one (1) of the
three (3) persons so designated. If two (2) different designated arbitrators
have been vetoed, the third arbitrator shall hear and decide the matter. If less
than two (2) arbitrators are timely vetoed, JAMS shall select a single
arbitrator from the non-vetoed arbitrators originally designated by JAMS, who
shall hear and decide the matter. Any arbitration pursuant to this section shall
be decided within thirty (30) days of submission to JAMS. The decision of the
arbitrator shall be final and binding on the parties. In no event shall the
arbitrator be empowered or authorized to award consequential or punitive damages
(including any award for lost profit or opportunity costs or loss or
interruption of business or income). All costs associated with the arbitration
shall be awarded to the prevailing party as determined by the arbitrator.

 

  B. Notice of the demand for arbitration by either party to the Work Letter
shall be filed in writing with the other party to the Work Letter and with JAMS
and shall be made within a reasonable time after the dispute has arisen. The
award rendered by the arbitrator shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof. Except by written consent of the person or entity sought to be joined,
no arbitration arising out of or relating to this Work Letter shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Work Letter unless (1) such person or entity is substantially involved in
a common question of fact or law, (2) the presence of such person or entity is
required if complete relief is to be accorded in the arbitration, or (3) the
interest or responsibility of such person or entity in the matter is not
insubstantial.

 

  C. The agreement herein among the parties to arbitrate shall be specifically
enforceable under prevailing law. The agreement to arbitrate hereunder shall
apply only to disputes arising out of, or relating to, this Work Letter, and
shall not apply to other matters of dispute under the Lease except as may be
expressly provided in the Lease.

 

5



--------------------------------------------------------------------------------

Schedule I

Tenant Improvement / Interior Construction Outline Specifications

(By Tenant/Tenant Allowance)

 

TENANT STANDARD GENERAL OFFICE:   CARPET      Direct glue, from one of the
following options:      Designweave-Z6354 Tempest Esq.:    Designweave – Z6356
Techno:  

a)      553 Steel Wool

  

a)      336 Lido

 

b)      773 Melba Toast

  

b)      252 Topaz

 

c)      575 Silver Smoke

  

c)      518 Night Sky

 

d)      535 Dolphin

  

d)      997 Silver Plum

 

e)      454 Denim

  

e)      496 Galactic

  VINYL COMPOSITION TILE (VCT)      12x12 VCT Armstrong Standard Excelon, from
the following options:  

a)      51803 Pearl White

  

c)      51908 Pewter

 

b)      51899 Cool White

  

d)      51899 Cool White

  PAINT / WALLS   5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs, floor to
ceiling construction, no walls shall penetrate the grid unless required by code.
All walls shall be straight, and parallel to building perimeter walls. All
offices and rooms shall be constructed of a standard size and tangent to a
building shell or core wall. Paint finish, one standard color to be Benjamin
Moore AC-40, Glacier White, flat finish.   BASE   2-1/2” Burke rubber base
color: Pearl 137P, straight at cut pile carpet, coved at resilient flooring and
loop carpet.   RUBBER TRANSITION STRIP   Transition strip between carpet and
resilient flooring to be Burke #150, color: to match adjacent V.C.T.   PLASTIC
LAMINATE   Plastic laminate color at millwork to be Nevamar “Smoky White”,
Textured #S-7-27T.   CEILING   2x4 USG Radar Illusions #2842 grid and scored
tile on 9/16” T-bar grid. Continuous grid throughout.   PERIMETER WALLS  
Furring, 25 ga. metal studs with 5/8” gypsum drywall, with batt insulation.  
LIGHTING   2X4 fluorescent, 3-lamp energy saving ballast, 18-cell parabolic lens
fixture.   DOORS   1-3/4” solid core, 3’’-0” x 8’-10”, plain sliced white oak,
Western Integrated clear anodized aluminum frames, Schlage “D” series “Sparta”
latchset hardware, dull chrome finish.   OFFICE SIDELITES   All interior offices
to have sidelite glazing adjacent to office entry door. 2’ wide x door height,
Western Integrated clear anodized aluminum frame integral to door frame with
clear tempered glass.



--------------------------------------------------------------------------------

Tenant Improvement / Interior Construction Outline Specifications

(Continued)

 

TENANT STANDARD GENERAL OFFICE (CONTINUED):   

WINDOW COVERINGS

Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.

TENANT STANDARD MECHANICAL:

  

HVAC

Interior and Exterior zone VAV boxes shall be connected to the main supply air
loop. Exterior zone VAV boxes shall be provided with single-row hot water reheat
coil.

 

Air distribution downstream of VAV boxes shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance.

 

Pneumatic thermostats with blank white cover shall be provided for each zone.
Thermostats shall be located adjacent to light switch at 48” above finished
floor.

 

Exterior corner spaces with more than one exposure shall be provided with a
separate zone.

 

Conference Room (or Training Room) 20’x13’ or larger shall be provided with a
separate zone.

 

Exterior zone shall be limited to a single exposure and a maximum of 750 to 1000
square feet.

 

Interior zone shall be limited to a maximum of 2000 square feet.

 

  

FIRE PROTECTION

Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of scored ceiling tile. Ceiling drops from
shell supply loop.

TENANT STANDARD ELECTRICAL:

  

ELECTRICAL SYSTEM

277/480 volt, three phase, four wire metered distribution section added to main
service at Main Electrical Room.

 

Electrical tenant distribution capacity suitable for 22 watts per s.f. to
accommodate HVAC, lighting, data processing, computer loads and convenience
outlets.

 

Tenant Electrical Room, located within the lease space, to include 270/480 volt
and 120/208 volt panels, transformer, lighting control panel, as required.

 

  

LIGHTING

Double switch per Title 24, paired in double gang box, Leviton “Decora” white
plastic coverplate, 42” AFF to switch centerline. Provide occupancy sensors as
required by code. 2x4 fluorescent light fixtures, 3-lamp energy saving ballast,
18-cell parabolic lens fixture based upon one (1) fixture per 80 square feet.

 

Exit signs: Internally illuminated, white sign face with green text.



--------------------------------------------------------------------------------

Tenant Improvement / Interior Construction Outline Specifications

(Continued)

 

TENANT STANDARD ELECTRICAL (CONTINUED):  

OUTLETS

Power: 15-amp 125-volt specification grade duplex receptacle mounted vertically,
18” AFF to centerline, white plastic coverplate. Feeds to systems furniture by
Tenant to be via walls, furred columns or ceiling J-box. Power poles and
furniture by Tenant. Ratio of one (1) feed per eight (8) workstations. Assumes
four (4) circuits, eight (8) wire configuration of systems furniture.

 

Telephone/Data: Single gang box with mud ring and pull string, mounted
vertically, 18” AFF to centerline, Cover plate by telephone and/or cabling
company. Teflon cable by tenant.

 

One (1) empty 2” conduit to be routed from Tenant’s Server Room, 4x8 backboard
to building main telephone backboard.

TENANT STANDARD WAREHOUSE/SHIPPING AND RECEIVING:  

FLOORS

Sealed concrete.

 

WALLS

5/8” gypsum wallboard standard partition. Paint to match Benjamin Moore AC-40
Glacier White; rated partition at occupancy separation as required by code.

 

CEILING

Exposed structure, non-painted.

 

WINDOWS

None

 

ACCESS

7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.

 

HVAC

None

 

PLUMBING

Single accommodation restroom, if required.

 

Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi-gloss finish.

 

LIGHTING

Chain hung florescent strip fixtures.

 

OTHER ELECTRICAL

Convenience outlets; surface mounted at exposed concrete walls.

 

SECURITY

Lockable doors.